Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 8, 2020 has been considered by the Examiner.

Drawings
Thirty sheets for formal drawings were filed June 16, 2020 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 12-19, drawn to a mount interface comprising optical and electrical connectors, classified in G02B6/4245.
II.	Claims 20-22, drawn to an optical digital signal bridge, classified in G02B6/4204.

Inventions II and I are related as species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as an optical digital signal bridge without an electrical connector and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
During a telephone interview with Jordan M. Cox on March 18, 2021, a provisional election was made without traverse to prosecute Group 1, claims 12-19.  Affirmation of this election must be made by Applicant in replying to this Office Action.  Claims 20-22 are withdrawn from further consideration as being drawn to a non-elected invention.	


Claim Objections
Regarding claim 12, “the electrical connector” in the second to last line does not have sufficient antecedent basis.  For the purposes of examination, “the electrical connector” will be changed to “an electrical connector.”
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
Claims 12-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sabo (US 2010/0266245 A1).
Regarding claim 12, Sabo discloses a mount interface configured to engage with mounting hardware comprising: a mounting plate (300 in Fig. 1) configured to operatively engage a mount (21’, see paragraphs 0043-0044); an optical connector (100’ in Figs. 12-19) comprising a cavity (interior of 100’) in the mounting plate and a transparent window (101’ comprises lenses which are transparent to allow optical signals to pass through) within the cavity; a fiber optic cable (1070’) having an end that is adjacent to the transparent window in the cavity of the optical connector such that an optical signal transmitted through the fiber optic cable passes through the transparent window; wherein, when operatively engaged with the mount, the optical connector is aligned with a corresponding optical connector (additional plug connector in paragraphs 0043-0044) on the mount and an electrical connector (109) is aligned with a corresponding electrical connector (215) on the mount.
Still regarding claim 12, Sabo teaches the claimed invention except for a specifically stating the mounting hardware for a helmet visualization system.  However, helmet visualization systems are ubiquitous in the art and as such, one having ordinary 
Regarding claims 13, Sabo teaches the claimed invention except for specifically stating the distance between the end of the fiber optic cable and a digital signal link.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the distance to a connecting signal link, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 14, Sabo discloses the end of the fiber optic cable abuts the transparent window in Fig. 15.
Regarding claim 15, Sabo discloses the end of the fiber optic cable is compressed to decrease the cross-section of the fiber optic cable in Fig. 15, which shows fibers 1070’ having depressed end portions 1071’.
Regarding claims 16, Sabo teaches the claimed invention except for specifically stating the diameter.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claims 18, Sabo teaches the claimed invention except for specifically stating the bend radius.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed bend radius in order to not damage the fibers and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 19, Sabo further discloses the fiber optic cable (107’ in Fig. 15) comprises a multistrand fiber optic cable (1070’) grouped tightly together and surrounded by a jacket (1072’).  Sabo teaches the claimed invention except for specifically stating the size of the cables.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed diameters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.

Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 22, 2021